Title: To John Adams from Charles Lee, 13 May 1800
From: Lee, Charles
To: Adams, John



Sir
Philadelphia 13 May 1800

In acknowledging the honor you have been pleased to confer on me by authorising me to perform the duties of Secretary of State until the present vacancy shall be filled, permit me to express the diffidence with which I undertake even for a short time so great a charge. My abilities and knowledge I am sensible are unequal to it but such as they are I shall diligently employ them in the business of the department relying on your goodness to excuse the errors proceeding from my inexperience which I fear will be too many.
I have the honor to be with / perfect respect Sir your most / obedient & humble Servant

Charles Lee